
	

113 HR 5204 RH: Federal Lands Recreation Enhancement Modernization Act of 2014
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		Calendar No. 537
		113th CONGRESS
		2d Session
		H. R. 5204
		[Report No. 113–706, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 22, 2014
			Reported from the Committee on Natural Resources
		
		December 22, 2014 The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend the Federal Lands Recreation Enhancement Act to improve recreation opportunities and
			 increase consistency and accountability in the collection and expenditure
			 of recreation fees collected on public lands and forests, and for other
			 purposes.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the Federal Lands Recreation Enhancement Modernization Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. References to Federal Lands Recreation Enhancement Act.
					Sec. 3. Definitions.
					Sec. 4. Recreation fee authority.
					Sec. 5. Public participation.
					Sec. 6. Recreation passes.
					Sec. 7. Special account.
					Sec. 8. Expenditures.
					Sec. 9. Reporting requirements.
					Sec. 10. Sunset provision.
					Sec. 11. Volunteers.
					Sec. 12. Enforcement.
					Sec. 13. Repeal of superseded admission and use fees.
					Sec. 14. Relationship to other laws.
				
			2.References to Federal Lands Recreation Enhancement ActExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a provision, the reference
			 shall be considered to be made to a provision of the Federal Lands
			 Recreation Enhancement Act (title VIII of division J of Public Law
			 108–447; 16 U.S.C. 6801 et seq.).
		3.Definitions
			(a)New fee namesParagraphs (1) and (2) of section 802 (16 U.S.C. 6801) are amended to read as follows:
				
					(1)Day Use FeeThe term day use fee means the recreation fee authorized by section 803(f).
					(2)Amenity FeeThe term amenity fee means the recreation fee authorized by section 803(g)..
			(b)Federal land management agencySection 802(4) (16 U.S.C. 6801(4)) is amended by inserting or agency before means the National.
			(c)Recreation feeSection 802(8) (16 U.S.C. 6801(8)) is amended by striking standard amenity recreation fee, expanded amenity recreation fee and inserting day use fee, amenity fee.
			(d)New definitionsSection 802 (16 U.S.C. 6801) is further amended—
				(1)by redesignating paragraphs (10) through (13) as paragraphs (11) through (14), respectively;
				(2)by inserting after paragraph (9) the following new paragraph:
					
						(10)Recreation service providerThe term recreation service provider means any entity that provides any recreation service on Federal recreational lands and waters for
			 which the provider charges a fee for the service.; and
				(3)by adding at the end the following new paragraph:
					
						(15)UnitThe term unit means an individual unit of the National Park System, National Forest System, National Wildlife
			 Refuge System, or similar area..
				(e)Technical correctionsSection 802 (16 U.S.C. 6801) is further amended—
				(1)in the matter preceding paragraph (1), by striking this Act and inserting this title;
				(2)in paragraph (6), by striking section 5 and inserting section 805;
				(3)in paragraph (9), by striking section 5 and inserting section 805;
				(4)in paragraph (13), as redesignated by subsection (d)(1), by striking section 7 and inserting section 807; and
				(5)in paragraph (14), as redesignated by subsection (d)(1), by striking section 3(h) and inserting section 803(h).
				4.Recreation fee authority
			(a)Sole authoritySection 803(a) (16 U.S.C. 6802(a)) is amended by inserting only after waters.
			(b)Fee basisSection 803(b) (16 U.S.C. 6802(b)) is amended by striking paragraphs (5) and (6) and inserting the
			 following new paragraph:
				
					(5)The Secretary shall consider access to recreation opportunities..
			(c)LimitationsSection 803(d) (16 U.S.C. 6802(d)) is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A), by striking standard amenity recreation fee or expanded amenity recreation fee and inserting day use fee or amenity fee;
					(B)by striking subparagraphs (A) through (F) and inserting the following new subparagraph:
						
							(A)For any site, area, or activity, except as specifically authorized under this section.; and
					(C)by redesignating subparagraphs (G) through (K) as subparagraphs (B) through (F), respectively; and
					(2)in paragraph (3)—
					(A)in the matter preceding subparagraph (A), by striking standard amenity recreation fee and inserting day use fee; and
					(B)in subparagraph (B), by striking educational purposes by schools or bona fide academic institutions and inserting , non-recreational educational purposes by schools or bona fide academic institutions when the
			 students are pursuing academic credit and the Secretary has provided prior
			 approval for a fee waiver.
					(d)Entrance feesSection 803(e) (16 U.S.C. 6802(e)) is amended—
				(1)by redesignating paragraph (2) as paragraph (4); and
				(2)by inserting after paragraph (1) the following new paragraphs:
					
						(2)PoliciesThe Secretary shall—
							(A)treat a motorcycle or snowmobile, when used as transportation to enter a unit, as a motor vehicle
			 for the purposes of collecting entrance fees and shall charge a consistent
			 per vehicle rate; and
							(B)determine, by agency, a nationally consistent entrance fee policy and corresponding rate structure,
			 including a schedule for general visitors, commercial and noncommercial
			 recreational tours or groups, and commercial air tours.
							(3)Transportation ServicesAt a unit of the National Park System where the Secretary provides a transportation service, either
			 as a Government service or through agreement or contract, the Secretary
			 may charge transportation users a transportation fee alone (consistent
			 with section 501 of the National Park Omnibus Management Act of 1998 (16
			 U.S.C. 5981) and other authorities) or in combination with an entrance
			 fee. However, the transportation fee or combined transportation and
			 entrance fee may not exceed the entrance fee charged at other similar
			 units as identified in the national entrance fee policy under paragraph
			 (2)(B)..
				(e)Day use feeSubsection (f) of section 803 (16 U.S.C. 6802) is amended to read as follows:
				
					(f)Day Use Fee
						(1)Authorized sites for day use feesThe Secretary may charge a day use fee for Federal recreational lands and waters under the
			 jurisdiction of the Bureau of Land Management, the Bureau of Reclamation,
			 or the Forest Service at the following:
							(A)A National Conservation Area.
							(B)A National Volcanic Monument.
							(C)A destination visitor or interpretive center that provides a broad range of interpretative
			 services, programs and media.
							(D)Sites of concentrated public use that are managed primarily for outdoor recreation purposes where
			 there has been a substantial Federal investment in facilities and services
			 that are necessary to accommodate heavy public use, public access to the
			 site is provided in such a manner that fees can be effectively collected
			 at one or more centralized locations, the site has regularly serviced and
			 well maintained toilet facilities and contains at least four of the
			 following:
								(i)Designated developed parking.
								(ii)Trash collection.
								(iii)Permanent interpretative materials.
								(iv)Picnic tables.
								(v)Routine presence of agency personnel.
								(2)Single fee for multiple sitesIf there are two or more sites of concentrated public use located within one-half mile of each
			 other, the Secretary may charge a single day use fee for the sites and the
			 area between the sites.
						(3)PolicyThe Secretary shall determine, by agency, a nationally consistent day use fee policy and rate
			 structure.
						(4)Initial implementation
							(A)Initial list of fee sitesNo later than 180 days after the date of the enactment of the Federal Lands Recreation Enhancement Modernization Act of 2014, the Secretary shall—
								(i)publish in the Federal Register and on the agency’s website a list of all sites for which day use
			 fees are proposed to be collected; and
								(ii)provide a 60-day public comment period regarding such list.
								(B)Final list of fee sitesNo later than 120 days after the close of the public comment period required by subparagraph
			 (A)(ii), the Secretary shall publish in the Federal Register and on the
			 agency’s website the final list of sites for which day use fees are to be
			 collected.
							(5)TransitionThe Secretary may continue to collect fees in effect on the date of the enactment of Federal Lands Recreation Enhancement Modernization Act of 2014 for a period not to exceed 180 days from the date the final list of day use fee sites is published
			 pursuant to paragraph (4)(B). However, the Secretary may not increase or
			 impose new fees using this transition authority..
			(f)Amenity feeSection 803(g) (16 U.S.C. 6802(g)) is amended—
				(1)in the subsection heading, by striking Expanded Amenity Recreation and inserting Amenity;
				(2)by striking paragraph (1);
				(3)by redesignating paragraph (2) as paragraph (1) and in such paragraph—
					(A)in the matter preceding subparagraph (A)—
						(i)by striking expanded amenity recreation fee, either in addition to a standard amenity fee and inserting amenity fee, either in addition to a day use fee or entrance fee; and
						(ii)by striking under the jurisdiction of the Forest Service, the Bureau of Land Management, or the Bureau of
			 Reclamation, but only;
						(B)in subparagraph (A)—
						(i)by striking Tent and inserting Developed tent; and
						(ii)by striking clauses (vii) through (ix) and inserting the following new clauses:
							
								(vii)Trash collection.
								(viii)Regularly serviced and well maintained toilet facilities.;
						(C)in subparagraph (E), by inserting before the period the following: when the user has not paid an amenity fee under subparagraph (A) the prior night;
					(D)by striking subparagraph (F) and inserting the following new subparagraph:
						
							(F)Highly specialized interpretative programs; guided walks, talks, and tours of substantial length;
			 programs that require specialized equipment; specialized non-public
			 programs; and other interpretative services for which the Secretary incurs
			 significant costs. However, before the Secretary may charge a fee for
			 interpretative programs, the Secretary shall identify basic interpretative
			 programs and services, including tours required to provide basic visitor
			 access to a primary resource in a unit, that will be provided free of
			 charge.;
					(E)in subparagraph (H), by inserting before the period the following: subject to subsection (e)(3); and
					(F)in subparagraph (J)—
						(i)in the matter preceding clause (i), by inserting or hot spring after swimming sites;
						(ii)in clause (i), by striking flush toilets and inserting regularly serviced and well maintained toilets;
						(iii)in clause (ii), by striking Refuse containers and inserting Trash collection; and
						(iv)in clause (v), by inserting or swimming instructors after lifeguards; and
						(4)by adding at the end the following new paragraph:
					
						(2)National Park Service and United States Fish and Wildlife Service Additional AuthorityExcept as limited by subsection (d), the Secretary may charge an additional amenity fee at Federal
			 recreational lands and waters under the jurisdiction of the National Park
			 Service and the United States Fish and Wildlife Service when the Secretary
			 determines that the visitor uses a specific or specialized facility,
			 equipment, or service not otherwise included under paragraph (1).
						.
				(g)Special Recreation Permit and FeeSubsection (h) of section 803 (16 U.S.C. 6802) is amended to read as follows:
				
					(h)Special Recreation Permit and Fee
						(1)In GeneralThe Secretary may—
							(A)issue a special recreation permit for Federal recreational lands and waters; and
							(B)charge a special recreation permit fee in connection with the issuance of the permit.
							(2)Special Recreation PermitsThe Secretary may issue special recreation permits in the following circumstances:
							(A)For specialized individual and group use of Federal facilities and Federal recreational lands and
			 waters, such as, but not limited to, use of special areas or areas where
			 use is allocated, motorized recreational vehicle use, and group activities
			 or events.
							(B)To recreation service providers who conduct outfitting, guiding, and other recreation services on
			 Federal recreational lands and waters managed by the Forest Service,
			 Bureau of Land Management, Bureau of Reclamation, and the United States
			 Fish and Wildlife Service.
							(C)To recreation service providers who conduct recreation or competitive events, which may involve
			 incidental sales on Federal recreational lands and waters managed by the
			 Forest Service, Bureau of Land Management, Bureau of Reclamation, and the
			 United States Fish and Wildlife Service.
							(3)Reduction in Federal CostsTo reduce Federal costs in administering this subsection, the issuance of a new special recreation
			 permit for activities under paragraph (2)(B) that have been considered
			 under previous analysis or that are similar to existing uses or are not
			 inconsistent with approved uses and will not substantially increase the
			 use of an area shall not constitute a major Federal action for the
			 purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
						(4)Single PermitsThe Secretary may issue a single permit, administered by one agency (including the National Park
			 Service), to authorize a recreation service provider to provide services
			 or for an event on lands managed by multiple agencies. The authorized
			 official in the agency issuing the permit under this authority must have a
			 delegation of authority for the administration of the permit from the
			 other relevant agencies and must comply with the applicable laws of each
			 relevant agency. Nothing in this subsection shall alter, expand, or limit
			 the applicability of any public law or regulation to lands administered by
			 the participating agencies.
						(5)Guidelines and Permit Fee Calculation
							(A)Guidelines and exclusion of certain revenuesThe Secretary shall publish guidelines in the Federal Register for how recreation permit fees shall
			 be established that will provide appropriate deductions for revenue from
			 goods, services, or activities provided by the recreation service provider
			 outside Federal recreational lands and waters and a deduction for fees to
			 paid for other Federal lands if separate permits are issued for a single
			 event.
							(B)Revenue exclusionsRevenue exclusions under subparagraph (A) shall include, but not be limited to, revenue from goods
			 or services provided by the recreation service provider outside the
			 Federal recreational lands and waters, such as—
								(i)costs for transportation, lodging, and other services before or after a trip begins;
								(ii)deductions for activities outside public lands or on other Federal lands if separate permits are
			 issued.
								(C)Fee conditionsThe fee charged by the Secretary for a permit issued under paragraph (2)(B) shall not exceed 3
			 percent of the recreational service provider’s annual gross revenue for
			 activities authorized by the permit, plus applicable revenue additions,
			 minus applicable revenue exclusions or a similar flat per person fee. The
			 fee charged by the Secretary for a permit issued under paragraph (2)(C)
			 shall include appropriate reductions and additions based on the direct
			 costs incurred by the Secretary for management of the event.
							(6)Bureau of Land ManagementThe Secretary may issue a recreation concession permit to authorize a third party to provide
			 facilities and services to visitors on Federal recreational lands and
			 waters managed by the Bureau of Land Management in support of outdoor
			 recreational opportunities in accordance with the applicable land use
			 plan. Any such permit shall provide for monetary compensation to the
			 Federal Government for the rights and privileges provided, with collected
			 funds deposited in the accounts established under section 807 of this Act,
			 to be available without further appropriation and to remain available
			 until expended. Facilities and services provided under existing recreation
			 concessions and recreation lease agreements on Bureau of Land Management
			 managed public lands may continue pursuant to the terms and conditions of
			 each agreement.
						(7)Stewardship Program
							(A)EstablishmentWithin 18 months after the date of the enactment of the Federal Lands Recreation Enhancement Modernization Act of 2014, the Secretary shall establish, at no fewer than 20 sites located on Federal recreational lands
			 and waters administered by the Forest Service and the Bureau of Land
			 Management, a stewardship program for recreation service providers
			 involving credit against a required special recreation permit fee in
			 exchange for otherwise unreimbursed maintenance and resource protection
			 work performed with the permission of the relevant Federal agency.
							(B)EligibilityUnder the stewardship program required by this paragraph, a recreation service provider shall
			 submit to the Secretary—
								(i)the provider’s qualifications to adequately and safely perform the proposed maintenance and
			 resource protection work;
								(ii)an itemized accounting of labor and material costs associated with such maintenance and resource
			 protection work;
								(iii)a commitment to share the costs of the proposed maintenance and resource protection work; and
								(iv)permission from the relevant Federal agency to perform the proposed maintenance and resource
			 protection work.
								(C)Review and approvalThe Secretary shall review promptly a proposal submitted to participate in the stewardship program
			 and approve any such submission that the Secretary finds adequately meets
			 the eligibility criteria specified in subparagraph (B).
							(D)ReportNot later than three years after the date of the enactment of the Federal Lands Recreation Enhancement Modernization Act of 2014, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a status
			 report on the stewardship program, including the number of participating
			 sites, total amount of the credits granted, and suggestions for revising
			 the program.
							(8)Disclosure of feesA holder of a special recreation permit may inform its customers of the various fees charged by the
			 Secretary under this title..
			(h)Additional provisionsSection 803 (16 U.S.C. 6802) is further amended by adding at the end the following new subsections:
				
					(i)Notice of recreational fees and recreation passesThe Secretary shall post clear notice of any fee and available recreation passes at appropriate
			 locations at each site of Federal recreational lands and waters for which
			 any fee is charged. The Secretary shall include such notice in
			 publications distributed at the unit and on agency websites.
					(j)Use of technologyTo the extent practicable, the Secretary shall use technology and automation to increase
			 accountability, efficiency, and the convenience of paying recreation fees.
					(k)Visitor centers
						(1)In generalSubject to valid existing rights, the Secretary shall not enter into agreements for the operation
			 of a visitor center with private for-profit or non-profit organizations
			 that intend to charge a fee for visitors to access a visitor center or a
			 basic visitor center exhibit.
						(2)ExceptionsNothing in paragraph (1) prohibits the Secretary from—
							(A)charging a recreation fee at a visitor or interpretative center as otherwise provided for in this
			 title; or
							(B)entering into a fee management agreement for the collection of the recreation fee.
							(l)Congressional Approval of Certain New or Increased Fees
						(1)Submission of list of existing feesWithin six months after the date of the enactment of the Federal Lands Recreation Enhancement Modernization Act of 2014, the Secretary shall—
							(A)compile a comprehensive list of all fees (except special recreation permit fees) charged at Federal
			 recreational lands and waters by Federal land management agencies as of
			 the date of the enactment of the Federal Lands Recreation Enhancement Modernization Act of 2014; and
							(B)submit this list to the Committee on Natural Resources and the Committee on Agriculture of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate.
							(2)Prohibition on new fees or fee increasesExcept as provided in paragraphs (3), (4), and (5), the Secretaries may not increase or impose any
			 new entrance fees, day use fees, or amenity fees.
						(3)Submission of proposed fee scheduleBy June 1 of each year, the Secretaries shall propose a single schedule of any new or increased
			 entrance fees, day use fees, or amenity fees and transmit this schedule to
			 the Committee on Natural Resources and the Committee on Agriculture of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate.
						(4)Congressional approval requiredNo new or increased entrance fee, day use fee, or amenity fee may be imposed unless approved by Act
			 of Congress.
						(5)Emergency situationsIf the Secretaries determine that recreational opportunities on Federal recreational lands and
			 waters would be severely curtailed or that an emergency affecting human
			 health or unforeseen events exists, the Secretaries may transmit proposed
			 selective new or increased entrance fees, day use fees, or amenity fees to
			 the Committee on Natural Resources and the Committee on Agriculture of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate for approval by Act of Congress.
						(m)Grandfathering existing permitsAny special recreation permit issued under this title before the date of the enactment of the Federal Lands Recreation Enhancement Modernization Act of 2014 shall continue—
						(1)to be managed pursuant to this section, as in effect on the day before the date of the enactment of
			 the Federal Lands Recreation Enhancement Modernization Act of 2014; and
						(2)to be valid and remain in effect, under its terms and notwithstanding section 810, until the permit
			 expires, is revoked, or is suspended according to the terms of the permit.
						(n)Discounted or free admission days or useThe Secretary may provide free admission or use days of Federal recreational lands and waters. The
			 Secretary shall not establish any additional discounts except as provided
			 in this title or by another provision of law..
			(i)Technical correctionsSection 803(d) (16 U.S.C. 6802(d)) is further amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A), by striking this Act and inserting this title; and
					(B)in subparagraph (B), as redesignated by subsection (c)(1)(C), by striking part of the Federal-aid System and inserting Federal-aid highway; and
					(2)in paragraph (4), by striking this Act and inserting this title.
				5.Public participationSection 804 (16 U.S.C. 6803) is amended—
			(1)in subsection (a), by striking this Act and inserting this title; and
			(2)by striking subsections (b), (c), (d), and (e) and inserting the following new subsections:
				
					(b)Entrance Fees, Day Use Fees, and Amenity FeesFor entrance fees, day use fees and amenity fees, the Secretary may—
						(1)publish notice in the Federal Register of any unit newly subject to an entrance fee, day use fee,
			 or amenity fee;
						(2)publish on the website recreation.gov or another similar interagency website, in local newspapers,
			 on agency websites, at proposed and established collection points, on
			 social media applications, and in publications distributed near the site
			 for which the fee would be collected—
							(A)any proposed new or increased fee;
							(B)the unit and agency proposing the new or increased fee;
							(C)the process by which to comment on the proposed new or increased fee; and
							(D)subject to paragraph (3), when the opportunity for comment closes;
							(3)allow at least 60 days public comment after publication of notice under paragraph (2);
						(4)at least 120 days before the implementation of the new or increased fee, publish notice of a
			 decision to implement a new or increased fee in local newspapers, on the
			 agency websites, at proposed and established collection points, on social
			 media applications, and in publications distributed near the site for
			 which the fee will be collected; and
						(5)not less frequently than every other year, solicit public comment for at least 60 days on how fee
			 revenue should be expended at each unit.
						(c)Special Recreation Permit FeesFor special recreation permit fees authorized by section 803(h)(2)(A), the Secretary shall—
						(1)if the fee is for reoccurring recreational uses for which standard fee rates can be established,
			 follow, to the extent practicable and appropriate, the procedures in
			 subsection (b); and
						(2)if the fee is based on recovering the costs associated with issuing and managing the permit,
			 establish guidelines for how fees will be established and publish the
			 guidelines in the Federal Register.
						(d)New Concession OpportunitiesThe Secretary shall provide an opportunity for public involvement 180 days before a new site or
			 area, including a campground, is offered as a new concession opportunity
			 on Federal recreational lands and waters under the jurisdiction of the
			 Forest Service or Bureau of Land Management by publishing a notice in the
			 Federal Register and soliciting comments..
			6.Recreation passes
			(a)America the Beautiful—The National Parks and Federal Recreational Lands PassSection 805(a) (16 U.S.C. 6804(a)) is amended—
				(1)in paragraph (1)—
					(A)by inserting be available to United States citizens and permanent residents and before cover; and
					(B)by striking standard amenity recreation fee and inserting day use fee both places it appears;
					(2)in paragraph (2)—
					(A)by striking shall hold an annual and inserting may hold a; and
					(B)by striking “for an year.” and all that follows through the end of the following sentence and
			 inserting a period;
					(3)in paragraph (5), by adding at the end the following new sentence: The Secretaries shall adjust the price of the National Parks and Federal Recreational Lands Pass
			 once every three years to reflect the change in the Consumer Price Index
			 for All Urban Consumers (CPI–U) over the same period, rounding figures so
			 as to increase or decrease the price in even five-dollar increments.;
				(4)in paragraph (6)(A), by striking standard amenity recreation fee and inserting day use fee;
				(5)in paragraph (9), by adding or discount pass after pass; and
				(6)by adding at the end the following new paragraph:
					
						(10)Pass Use StudyThe Secretaries shall conduct a study to evaluate how, where, and the extent to which the National
			 Parks and Federal Recreational Lands Pass is used and shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report
			 containing the results of the study..
				(b)Discounted passesSection 805(b) (16 U.S.C. 6804(b)) is amended—
				(1)in paragraph (2), by inserting or is a veteran with a service-connected disability, as defined in section 101 of title 38, United
			 States Code before , if the citizen or person; and
				(2)by adding at the end the following new paragraphs:
					
						(3)United states armed forces discountThe Secretary may make an annual National Parks and Federal Recreational Lands Pass available
			 without charge to any member of the United States Army, Navy, Air Force,
			 Marine Corps, and Coast Guard if such person presents a Common Access card
			 or similar identification as determined by the Secretary.
						(4)Amenity fee discountThe National Parks and Federal Recreational Lands Pass made available under paragraphs (1) and (2)
			 shall include an amenity fee discount as charged under section
			 803(g)(1)(A).
						(5)Prohibition on other discounted passesThe Secretary may not establish any discounted passes, except as provided in this section..
				(c)Site-Specific agency passesSection 805(c) (16 U.S.C. 6804(c)) is amended by striking standard amenity recreation fee and inserting day use fee.
			(d)Discounted or free admission days or useSection 805 (16 U.S.C. 6804) is amended—
				(1)by striking subsection (e); and
				(2)by redesignating subsection (f) as subsection (e).
				(e)Pass and Discount Acceptance by ConcessionairesSection 805 (16 U.S.C. 6804) is further amended by adding at the end the following new subsection:
				
					(f)Pass and Discount Acceptance by Concessionaires
						(1)AcceptanceSubject to valid existing rights, and to the extent reimbursement is practical, the Secretary shall
			 require concessionaires operating federally owned campgrounds and day use
			 facilities on Federal recreational lands and waters to accept a
			 recreational pass issued under this title or section 4 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6a) for discounted or
			 free use, as applicable.
						(2)ReimbursementTo the extent practicable, the Secretary shall reimburse a concessionaire in part or in whole for
			 acceptance under paragraph (1) of a recreational pass in an amount not to
			 exceed the total land use or franchise fee due to the Federal Government..
			(f)Technical correctionSection 805(a)(6)(B) (16 U.S.C. 6804(a)(6)(B)) is amended by striking section 6 and inserting section 6805.
			7.Special account
			(a)Distribution of revenuesSection 807(c)(1) (16 U.S.C. 6806(c)(1)) is amended—
				(1)by striking or area each place it appears;
				(2)in subparagraph (A), by striking 80 percent and inserting 90 percent; and
				(3)in subparagraph (B), by adding at the end the following new sentence: The Secretary shall provide notice to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate whenever an allocation is being reduced..
				(b)Technical correctionsSection 807 (16 U.S.C. 6806) is amended—
				(1)in subsection (b), by striking this Act and inserting this title;
				(2)in subsection (d), by striking section 5(a)(7) and inserting section 6804(a)(7); and
				(3)in subsection (e), by striking section 5(d) and inserting section 6804(d).
				8.Expenditures
			(a)Use of fees at specific site or areaSection 808(a) (16 U.S.C. 6807(a)) is amended—
				(1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(2)by inserting after paragraph (1) the following new paragraph:
					
						(2)shall be used to develop and enhance existing recreation opportunities;
						(3)shall directly benefit visitors to Federal recreational lands and waters;; and
				(3)in paragraph (5), as redesignated by paragraph (1)—
					(A)in subparagraph (A), by inserting visitor before health; and
					(B)by striking subparagraph (E) and inserting the following new subparagraph:
						
							(E)capital construction costs associated with administering the recreation fee program; and.
					(b)Limitation on use of feesSection 808(b) (16 U.S.C. 6807(b)) is amended by striking the period at the end and inserting the
			 following: , reducing or limiting visitor access, to remove or close facilities except when those facilities
			 are being replaced or updated, and acquisition of lands and waters..
			(c)Overhead, Administrative, and Collection Costs CapSubsection (c) of section 808 (16 U.S.C. 6807) is amended to read as follows:
				
					(c)Overhead, Administrative, and Collection Costs Cap
						(1)Overhead and administrative costsThe Secretary may not use more than five percent of total revenues collected annually under this
			 title for overhead and administrative costs.
						(2)Collection costsThe Secretary may not spend more than 20 percent of total revenues collected annually under this
			 title for all direct fee collection costs.
						(3)Use of certain revenuesRevenues from special recreation permits issued to recreation service providers under subparagraphs
			 (B) and (C) of section 803(h)(1) shall be used—
							(A)to partially offset the Secretary’s direct cost of administering the permits; and
							(B)to improve and stream-line the permitting process..
			(d)Notice of Fee ProjectsSection 808 (16 U.S.C. 6807) is amended by adding at the end the following new subsection:
				
					(e)Notice of Fee ProjectsTo the extent practicable, the Secretary shall post clear notice of locations where work is
			 performed using recreation fee or recreation pass revenues collected under
			 this title..
			(e)Technical correctionsSection 808 (16 U.S.C. 6807) is further amended—
				(1)in subsection (a)(5)(F), as redesignated by subsection (a)(1), by striking section 6(a) and inserting section 6805(a); and
				(2)in subsection (d)—
					(A)in the matter preceding paragraph (1), by striking this Act and inserting this title;
					(B)in paragraph (1), by striking section 5(a)(7) and inserting section 6804(a)(7); and
					(C)in paragraph (2), by striking section 5(d) and inserting section 6804(d).
					9.Reporting requirementsSection 809 (16 U.S.C. 6808) is amended to read as follows:
			
				809.Reporting requirements
					(a)Cost accounting systemsThe Secretaries shall develop and maintain cost accounting systems necessary to accurately track,
			 manage, and report fee receipts and expenditures at each unit. The
			 Secretary may extend fee revenue to acquire and develop such systems as
			 needed, as a direct operating or administration cost allowed under section
			 808(c).
					(b)Annual reportingNo later than May 1, 2016, and annually thereafter, the Secretary shall compile by each agency,
			 broken down by unit, a separate accounting for the preceding fiscal year
			 of—
						(1)total recreational fee revenue collected by type;
						(2)expenditures by project from these accounts;
						(3)a description of how expenditure benefitted visitors to the unit;
						(4)any new fees established; and
						(5)any changes in existing fees.
						(c)SubmissionNo later than June 1 of each year, the Secretary shall—
						(1)display all information required under this section prominently on each agency’s website and on the
			 website identified in section 804(b)(2); and
						(2)provide notice of such information to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
						(d)AuditsThe Secretary shall develop a program of regular audits at fee collection units to ensure
			 accountability of funds collected under this title and all expenditures
			 under this title..
		10.Sunset provisionSection 810 (16 U.S.C. 6809) is amended—
			(1)by striking this Act and inserting this title; and
			(2)by striking 10 years after the date of the enactment of this Act and inserting on December 31, 2020.
			11.Volunteers
			(a)Waiver or discount of fees; site-Specific agency passSection 811(b) (16 U.S.C. 6810(b)) is amended by striking standard amenity recreation fee, or an expanded amenity recreation fee and inserting day use fee, or amenity fee.
			(b)Technical correctionsSection 811 (16 U.S.C. 6810) is amended—
				(1)in subsection (b), by striking section 5(c) and inserting section 6804(c);
				(2)in subsection (c), by striking section 5(a)(7) and inserting section 6804(a)(7); and
				(3)in subsection (d), by striking section 5(d) and inserting section 6804(d).
				12.Enforcement
			(a)Required paymentSection 812 (16 U.S.C. 6811) is amended—
				(1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
				(2)by inserting after subsection (a) the following new subsection:
					
						(b)Required payment
							(1)In generalAny person within a site or an area for which an entrance fee or day use fee is charged is required
			 to pay the entrance fee or day use fee.
							(2)ExceptionParagraph (1) does not apply to a person who—
								(A)is using a valid National Parks and Federal Recreational Lands Pass; or
								(B)is a volunteer with a waiver or discount of fees under section 811(b).
								(3)ReceiptUpon payment of an entrance fee or day use fee by a person, the Secretary shall provide for the
			 issuance to the person of a nontransferable receipt or other form of proof
			 of payment, valid for entry and reentry into the same site or area for a
			 period of no less than one day..
				(b)Technical correctionsSection 812 (16 U.S.C. 6811) is further amended—
				(1)in subsection (a), by striking this Act and inserting this title; and
				(2)in subsection (e), as redesignated by subsection (a)(1), by striking this Act and inserting this title.
				13.Repeal of superseded admission and use fees
			(a)Repeal of additional provisionsSection 813(a) (16 U.S.C. 6812(a)) is amended by striking and (i) (except for paragraph (1)(C)) and inserting (i), (l), (m), and (n) (except for paragraph (5)).
			(b)TransitionSection 813 (16 U.S.C. 6812) is amended by adding at the end the following new subsection:
				
					(g)TransitionThe Secretaries may continue to collect recreational fees in existence on the date of the enactment
			 of the Federal Lands Recreation Enhancement Modernization Act of 2014 for up to 18 months after the date of the enactment of such Act during which time the Secretaries
			 shall bring their relevant recreation fee structures into compliance with
			 the amendments made by such Act..
			(c)Technical correctionsSection 813 (16 U.S.C. 6812) is further amended—
				(1)in subsection (a), by striking section 5(a)(3) and inserting section 6804(a)(3);
				(2)in subsection (d), by striking section 5(a)(3) and inserting section 6804(a)(3);
				(3)in subsection (e)—
					(A)in paragraph (1)—
						(i)by striking this Act both places it appears and inserting this title; and
						(ii)by striking section 7 and inserting section 6806;
						(B)in paragraph (2)—
						(i)by striking this Act and inserting this title; and
						(ii)by striking section 5(a)(3) and inserting section 6804(a)(3);
						(C)in paragraph (3), by striking this Act both places it appears and inserting this title; and
					(D)in paragraph (4), by striking this Act both places it appears and inserting this title; and
					(4)in subsection (f), by striking this Act both places it appears and inserting this title.
				14.Relationship to other laws
			(a)In generalSection 814 (16 U.S.C. 6813) is amended by adding at the end the following new subsection:
				
					(g)Pass acceptance by concessionairesA concession contract or permit for recreation services that is otherwise within the scope of an
			 exemption from chapter 67 of title 41, United States Code, shall not be
			 outside the scope of that exemption because the concessionaire or
			 recreation service provider accepts a recreation pass or provides a
			 discount under section 803 of this title..
			(b)Technical correctionsSection 814 (16 U.S.C. 6813) is further amended—
				(1)in subsection (a), by striking this Act and inserting this title;
				(2)in subsection (b)—
					(A)in the matter preceding paragraph (1)—
						(i)by striking this Act and inserting this title; and
						(ii)by striking section 6(a) and inserting section 6805(a); and
						(B)in paragraph (5), by striking August 8, 1937 and inserting August 28, 1937; and
					(3)in subsections (c) through (f), by striking this Act each place it appears and inserting this title.
				
	
		December 22, 2014
		Reported from the Committee on Natural ResourcesDecember 22, 2014 The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
